Case 6:17-cv-00223-RC-KNM Document 39 Filed 09/09/19 Page 1 of 2 PagelD #: 1413

Eastec) Distelet of BREE ray.
ylec “DiVISION SEP -9 amg 0

\é 1S 7 - — A
ox L gS \ if OSC | SW DIST
la L. ‘Bas ¥ « C 1Ox¢ ‘4 Q

V.

 

 

Cival Aekoy MO. 6. 1Tev 233

 

De ecker THC CTD

 

 

— (Mobo foc Time _evdension-

 

 

‘Rakiener Harald ass, Filed his pebnkion a Wei
oF habeos Crepus under 3 ULC 89954 Comalaing
oF the lena teh o& his Cenviction. Petoner recieved
denial and Case Aismissed Wivh ereyuclice, As well as
Fetom erdistiun thot CO. C.O0, A he ened.

Rhine’ Harald ‘a SS, 1S req Ueshind CO. fime
gitension to wet a wWreiten objection) fo Ye

Finds Con clustoMs ; dnd CRC mmend otionds -

 

  
  

ff

Hari ad 2. Bass
Pe HOMer

 

 

 

 

 

 

 
| 09/09/19 Page 2 of 2 PagelD #: 1414

Byih EPs
SOLE

Poo Bak ( 19059
B)En2497
AuvouLcU€ Te 77225

fi VAD ter

Case 6:17-cv-00223-RC

AecA Mare

 

CLERK
UNE STATES Doster

T Co AQT

EasTe

rS7Og— TVEER | ea § mh AO fay map

 
